Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Office Action Summary
2.	Claims 1-20 are pending and allowed in the application.  Please see the reasons for allowance below.

Terminal Disclaimer
The terminal disclaimer filed on 19 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,339,504 (US Patent Application 14/318,674) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
3.	The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art most closely resembling the claimed invention is:
	“Automatic image semantic interpretation using social action and tagging data” Sawant, J Li, JZ Wang - Multimedia Tools and Applications, 2011 - dl.acm.org (hereinafter Sawant)  and
	Garcia Barrio 2014/0108526  hereinafter (Garcia)

	Sawant teaches automatic tagging of online media sharing, i.e. when a person uploads a photo or other information the system performs automatic tagging of this 
	Garcia was relied upon to teach an inquiry server in communication with a communication terminal and does not remedy these deficiencies.
 	The novelty and nonobviousness of the claimed invention is thus in the combination of limitations rather than in any specific limitation.

	The limitations of an inquiry server in communication with a communication terminal and performance of facial recognition in combination integrate the abstract idea into a practical application and thus makes the claimed invention patent eligible subject matter.

	The instant application has incorporated the allowable and patent eligible subject matter as the parent case, 14/318,674, (now US Patent 10,339,504), and is therefore deemed allowable, further in view of the terminal disclaimer to the '504 patent received on 19 July 2021.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan G. Sterrett whose telephone number is 571-272-6881.  The examiner can normally be reached Monday through Friday 10 am to 6 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6045.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
22 July 2021
/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623